DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In view of the amendment to the claims, the rejections as presented in the Office Action mailed April 1, 2021 have been withdrawn.
Claims 1-4, 6-20 are currently pending and rejected.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-13, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 19, it is noted that the preamble to both claims recite, “An apparatus comprising a tea bag configured to be inserted within a water bottle, comprising.”  It is not clear whether the water bottle is part of the apparatus, as the 
Claims 2-4, 6-13 and 20 are rejected based on their dependence to a rejected claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 4, 6-8, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathews (US 2835057) in view of Morimoto (JP 2000-041857) and Adler (US 5620724) and Dodd (US 4215628).
Regarding claim 1, Mathews teaches “an apparatus comprising a tea bag” that is capable of being inserted within a water bottle, the apparatus comprising: an elongated tea containment bag (see figure 1, item 7) comprising: elongated vertical side edges; 
In an effort to expedite prosecution, if it could have been construed that Mathews was silent as to the tea bag being configured to be inserted into a water bottle within folding and removed therefrom without compressing the tea leaves, then Morimoto has been relied on to teach a tea bag that is made smaller than the cross-section of the mouth of a water bottle and where the tea bag can be freely inserted into and removed from the bottle (see paragraph 7).  
As the art has recognized inserting tea bags into bottles, to modify the particular dimensions of Mathews tea bag would have been obvious to one having ordinary skill in 
Claim 1 differs from the above combination in specifically reciting, “a constriction band including a contiguous loop of material attached to and wrapped around the middle portion of the tea containment bag, wherein the constriction band is configured to retain an initial shape and prevent the middle portion of the tea containment bag from expanding.” 
It is noted however that Adler teaches various tea bag configurations (see figure 34-37; figures 38-41; column 24, lines 15-32) and where the tea bag can have a contiguous loop of material attached to and wrapped around a middle portion of the tea bag for holding the tea bag while allowing water to pass there-through (see figures 38-41, item 122, 123).  Adler’s band is also seen to retain some initial shape and would prevent the middle portion of the tea containment bag from expanding (see figure 41).  Dodd further evidences that such configurations have been conventionally used in the art for being able to stir tea bags within containers (see the figures and the abstract).  
To thus modify Mathews and to include a constriction band that has a contiguous loop of material, as taught by Adler and in view of Dodd would have been obvious to one having ordinary skill in the art, for the purpose of being able to also stir and move the bag within the container for facilitating infusing thereof.
Regarding claim 3, Mathews teaches the tea containment bag comprises straight side walls.
Regarding claim 4, Morimoto teaches the tea containment bag comprises curved side walls (see figure 2).  To thus modify Mathews and to use curved walls would have 
Regarding claim 6, the tea bag line 8 of Mathews is attached to a retention ring (figure 2).
Regarding claim 7, Mathews teaches the retention ring comprising a slot (see figures 2 and 3, near item 13).  As Mathews teaches the ring having tear out portions (column 2, lines 13-15) it would have been obvious to one having ordinary skill in the art that the retention ring would have been capable of being flexed and placed within the water bottle.
Regarding claim 8, Mathews teaches the retention ring attached to a terminal end of the tea bag line.
Regarding claim 12, it is seen that the combination would also result in the containment bag being rigid and filled with soaked tea leaves after the tea containment bag is soaked in water.  This is seen to be an intended use that the prior art combination would have been capable of performing.
Regarding claim 13, it is seen that the combination would also result in the
the soaked tea leaves being under compression by the tea containment bag.  This is seen to be an intended use that the prior art combination would have been capable of performing.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Mathews (US 2835057) as the primary reference, and in further view of Stetefeld (DE 10002863).
Claim 2 differs from the combination applied to claim 1 in specifically reciting that the tea containment bag comprises a vertical leaf expansion portion permitting tea leaves to expand along a longitudinal axis of the bag.
It is noted however, that Stetefeld evidences that it has been notoriously conventional to provide vertical leaf expansion since tea bags are known in the art to be only partially filled (see the abstract - “at least one chamber which is partially filled with an infusible substance such as tea”).  Modification of the combination applied to claim 1 to thus provide a vertical leave expansion portion would have been obvious to one having ordinary skill in the art in order to allow for the desired contact with a liquid for facilitating infusion of the tea leaves.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 8 above, which relies on Mathews (US 2835057) as the primary reference, and in further view of Denny (US 20020090426) or Yu (CN 10501594 - cited on IDS but a machine translation is included herein).
Claim 9 differs from the combination applied to claim 8 in specifically the retention ring is configured to be placed around a neck of the water bottle.  It is noted however, that Denny teaches tea bags (figure 6, item 80) comprising a tea bag line that has a retention ring that is sized to also be placed around the neck of a bottle (see figure 6, item 88).  Yu is similar in this regard (see paragraph 9).  To thus modify the .


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 9 above, which relies on Mathews (US 2835057) as the primary reference, and in further view of Fenaroli (US 7051648 - cited on IDS) or Ok (KR 20100049137 - cited on IDS).
Claim 10 differs from the combination applied to claim 9 in specifically reciting wherein the retention ring is formed unitarily with a cap configured to be sealingly attached to the water bottle.
However, Ok teaches a tea bag that has a retention portion that is formed with a cap that is to be attached around a water bottle neck (see figure 2).  Fenaroli also teaches a retention ring unitarily formed with a cap (see figure 11) that can be attached around a water bottle neck (see figure 1, item 20).  As the combination teaches the desirability of using tea bags with water bottles, to provide the ring as part of a cap to be attached to a water bottle would thus have been obvious to one having ordinary skill in the art as a matter of engineering and/or design choice so as to be able to enclose the tea bag within the water bottle. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Mathews (US 2835057) as the primary reference, and in further view of Rea (US 20090263546).
 Claim 11 differs from the combination applied to claim 1 in specifically reciting, wherein the tea containment bag is constructed with a biodegradable mesh.
However, Rea teaches tea bags have been known in the art to be made of biodegradable materials (see paragraph 25) for the known purpose of reducing the environmental burden upon disposal.  To thus modify the combination and to use biodegradable mesh materials would have been obvious to one having ordinary skill in the art, for this same purpose. 


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Mathews (US 2835057) as the primary reference, and in further view of Tanner (US 4826695).
Regarding claim 19, the Mathews, Morimoto, Adler, Dodd combination as applied to claim 1 has been incorporated herein.
Claim 19 differs in reciting that the tea containment bag is constructed of a stretch resistant material.  Claim 20 further recites that the stretch resistant bag material is selected from one of nylon mesh and a polyethylene terephthalate mesh.
However, Tanner also teaches infusion bags using mesh made from nylon (see column 4, lines 4-15).  To thus modify the combination and use known tea bag filter materials would thus have been obvious to one having ordinary skill in the art, as a substitution of one conventional expedient for another, recognized for performing a similar function.  As the combination thus teaches the use of nylon mesh, it is seen that the combination also teaches a stretch resistant material for the tea bag.


Claims 1, 3, 4, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adler (US 5620724) in view of Morimoto (JP 2000-041857) and and Dodd (US 4215628).
Regarding claim 1, Adler teaches “an apparatus comprising a tea bag” (see figure 39) that is capable of being inserted within a water bottle, the apparatus comprising: an elongated tea containment bag comprising: elongated vertical side edges; horizontal side edges that are relatively shorter than the vertical side edges (see figure 39, where the tea bag has a rectangular shape).  The horizontal side edges are seen to be “configured to be inserted within the water bottle without folding and be removed from the water bottle after steeping without compressing tea leaves within the tea containment bag with an opening of the water bottle as the bag is removed from the bottle.”  That is, preventing folding during insertion into a water bottle and preventing compression by a water bottle opening upon removal from the water bottle would have been a function of the particular size of the opening of the water bottle.  As such, and since the claim does not positively recite the apparatus as comprising a water bottle having an opening that is greater than a width of the tea bag, it is seen that Adler’s tea bag apparatus is capable of the above function.  Adler’s tea bag further comprises a first and second end, with a middle portion between the first and second end.  As shown in figure 39, Adler teaches a tea bag line 128 that can be considered to be “useful” to suspend the tea containment bag within the water bottle.  
In an effort to expedite prosecution, if it could have been construed that Adler was silent as to the tea bag being configured to be inserted into a water bottle within 
As the art has recognized inserting tea bags into bottles, to modify the particular dimensions of Adler’s apparatus would have been obvious to one having ordinary skill in the art, for the purpose of providing easy and free insertion and removal of the tea bag from the bottle.
Adler further teaches a constriction band including a contiguous loop of material attached to and wrapped around a middle portion of the tea bag for holding the tea bag while allowing water to pass there-through (see figures 38-41, item 122, 123).  Dodd further evidences that such configurations have been conventionally used in the art for being able to stir tea bags within containers (see the figures and the abstract), such that using Adler’s constriction band as shown in figures 38-41 with any type of tea bag would have been obvious to one having ordinary skill in the art, for also being able to more easily stir the tea bag within a container.
Regarding claim 3, Adler teaches the tea containment bag comprises straight side walls (see figure 41).
Regarding claim 4, Morimoto teaches the tea containment bag comprises curved side walls (see figure 2).  To thus modify Adler and to use curved walls would have been an obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on conventional shapes for the tea containment bag side walls.
Regarding claim 12, it is seen that the combination would also result in the containment bag being rigid and filled with soaked tea leaves after the tea containment bag is soaked in water.  This is seen to be an intended use that the prior art combination would have been capable of performing.
Regarding claim 13, it is seen that the combination would also result in the
the soaked tea leaves being under compression by the tea containment bag.  This is seen to be an intended use that the prior art combination would have been capable of performing.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Adler (US 5620724) as the primary reference, and in further view of Stetefeld (DE 10002863).
Claim 2 differs from the combination applied to claim 1 in specifically reciting that the tea containment bag comprises a vertical leaf expansion portion permitting tea leaves to expand along a longitudinal axis of the bag.
It is noted however, that Stetefeld evidences that it has been notoriously conventional to provide vertical leaf expansion since tea bags are known in the art to be only partially filled (see the abstract - “at least one chamber which is partially filled with an infusible substance such as tea”).  Modification of the combination applied to claim 1 to thus provide a vertical leave expansion portion would have been obvious to one having ordinary skill in the art in order to allow for the desired contact with a liquid for facilitating infusion of the tea leaves.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 8 above, which relies on Adler (US 5620724) as the primary reference, and in further view of Mathews (US 2835057).
Claim 6 differs from the Adler/Morimoto/Dodd combination applied to claim 1 above in specifically reciting, wherein the tea bag line is attached to a retention ring.
However, Matthews teaches a tea bag line 8, attached to a retention ring (figure 2) for being able to secure the tea bag line to a container (column 1, lines 39-43).
To thus modify Adler so as to provide a retention ring as taught by Mathews would have been obvious to one having ordinary skill in the art, for the similar purpose of being able to hook the line to the container within which it is being used.
Regarding claim 7, in view of Mathews the combination teaches the retention ring comprising a slot (see figures 2 and 3, near item 13).  As Mathews teaches the ring having tear out portions (column 2, lines 13-15) it would have been obvious to one having ordinary skill in the art that the retention ring is able to be flexed and placed within the water bottle.
Regarding claim 8, in view of Mathews the combination teaches the retention ring attached to a terminal end of the tea bag line.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 8 above, which relies on Adler (US 5620724) as the primary reference, and in further view of Denny (US 20020090426) or Yu (CN 10501594).
Claim 9 differs from the combination applied to claim 8 in specifically the retention ring is configured to be placed around a neck of the water bottle.  It is noted however, that Denny teaches tea bags (figure 6, item 80) comprising a tea bag line that has a retention ring that is sized to also be placed around the neck of a bottle (see figure 6, item 88).  Yu is similar in this regard (see paragraph 9).  To thus modify the combination and to size the retention ring to be able to be placed around a neck of a water bottle would have been obvious to one having ordinary skill in the art, for the purpose of securing the tea bag line so that it does not fall into the bottle.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 9 above, which relies on Adler (US 5620724) as the primary reference, and in further view of Fenaroli (US 7051648 - cited on IDS) or Ok (KR 20100049137 - cited on IDS).
Claim 10 differs from the combination applied to claim 9 in specifically reciting wherein the retention ring is formed unitarily with a cap configured to be sealingly attached to the water bottle.
However, Ok teaches a tea bag that has a retention portion that is formed with a cap that is to be attached around a water bottle neck (see figure 2).  Fenaroli also teaches a retention ring unitarily formed with a cap (see figure 11) that can be attached around a water bottle neck (see figure 1, item 20).  As the combination teaches the desirability of using tea bags with water bottles, to provide the ring as part of a cap to be attached to a water bottle would thus have been obvious to one having ordinary skill in . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Adler (US 5620724) as the primary reference, and in further view of Rea (US 20090263546).
 Claim 11 differs from the combination applied to claim 1 in specifically reciting, wherein the tea containment bag is constructed with a biodegradable mesh.
However, Rea teaches tea bags have been known in the art to be made of biodegradable materials (see paragraph 25) for the known purpose of reducing the environmental burden upon disposal.  To thus modify the combination and to use biodegradable mesh materials would have been obvious to one having ordinary skill in the art, for this same purpose. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Adler (US 5620724) as the primary reference,  and in further view of Tanner (US 4826695).
Regarding claim 19, the Adler, Morimoto, Dodd combination as applied to claim 1 has been incorporated herein.
Claim 19 differs in reciting that the tea containment bag is constructed of a stretch resistant material.  Claim 20 further recites that the stretch resistant bag material is selected from one of nylon mesh and a polyethylene terephthalate mesh.
However, Tanner also teaches infusion bags using mesh made from nylon (see column 4, lines 4-15).  To thus modify the combination and use known tea bag filter materials would thus have been obvious to one having ordinary skill in the art, as a substitution of one conventional expedient for another, recognized for performing a similar function.  As the combination thus teaches the use of nylon mesh, it is seen that the combination also teaches a stretch resistant material for the tea bag.

Response to Arguments
Applicant’s arguments have been considered but are seen to be moot in view of the new grounds of rejection necessitated by the amendment to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792